Citation Nr: 0635854	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for bilateral inguinal 
hernia, including as secondary to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1956 to December 1958.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision by the Phoenix RO.  

The veteran requested a Travel Board hearing; he withdrew 
that request in February 2005.  In December 2005, these 
matters were remanded for additional development.


FINDINGS OF FACT

1.  The veteran's left eye refractive error is not a 
compensable disability; a left eye disability was not 
manifested in service, and is not currently shown.

2.  An inguinal hernia was not manifested in service; the 
veteran's bilateral postoperative inguinal hernias are not 
shown to be related to his service or to have been caused or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a left eye disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for an inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.310 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A February 2001 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims, and advised him of his and VA's responsibilities in 
the development of the claims.  He was provided additional 
notice (including to submit relevant evidence in his 
possession) via follow-up letters in August 2002, May 2003, 
June 2004, and February 2006.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)).

A February 2003 statement of the case (SOC) and October 2004, 
June 2005, and July 2006 supplemental SOCs (SSOCs) notified 
the veteran of what the evidence showed, of the governing 
legal criteria, and of the bases for the denial of the 
claims.  As the veteran has received all critical notice, and 
has had ample opportunity to respond and/or supplement the 
record after notice was given, he is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.
Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination.  In April 1957 the veteran was seen for 
complaints of the eyes feeling tired, watering, and having a 
pulling sensation.  The conjunctiva were injected; otherwise, 
no pathology was found.   The veteran was instructed to do 
convergence exercises, and was given an ointment.  When he 
was seen in May 1957, the conjunctiva were clear.  He was to 
continue the convergence exercises.  In December 1957, the 
veteran was involved in a motor vehicle accident.  He was 
hospitalized for approximately three months primarily for 
treatment of a fractured hip.  During this time, the veteran 
complained of blurred vision while reading fine print.  This 
was corrected by eyeglasses, but he still had blurring after 
extended reading.  Along with the blurring there was a 
pulling sensation in back of the right eye.  No complaints or 
findings pertaining to hernia were noted during service.  On 
October 1958 service separation examination, there were no 
complaints, findings, or diagnoses related to an inguinal 
hernia or his vision.  The eyes (including vision) were 
normal on examination.  Clinical evaluation for hernia was 
normal.  

In a September 1988 letter to a physician, a physical 
therapist noted that the veteran's neck complaints began with 
pain behind the left eye.  

In February 1991, R.S., M.D., examined the veteran in 
relation to increasing symptoms of a left direct inguinal 
hernia.  The hernia was repaired the following month.  

In June 1991 the veteran was evaluated by an ophthalmologist 
for complaints of decreasing near vision which he thought 
might be related to recent surgeries.  No eye pathology was 
found.  The examiner noted that the veteran required 
increased presbyopic correction.  

On July 1998 VA examination, the veteran complained of an odd 
neck pain that occurred every several months and radiated 
around the scalp to the left eye.  The impression was 
suspected myelopathy of the cervical spine.

On July 1998 VA eye examination, the veteran reported that 
his left eye pulled and that he had occasional pain behind 
the eye.  The examiner found no left eye pathology.

On June 2003 VA examination, the veteran reported that his 
hernias occurred later in life.  He claimed that they were 
due to his spinal surgeries.  As for his left eye, he 
reported that he had had problems ever since his accident in 
service.  He complained of a pulling associated with 
retroocular pain after prolonged periods of eye strain, as in 
reading for longer than 30 minutes.  The examiner opined that 
the veteran's hernias were unrelated to his spine surgeries 
or otherwise to his service.  

Regarding the veteran's left eye, the physician noted that 
the veteran had a normal ophthalmological examination in 
1998, and opined that there was a low to intermediate 
probability that [the left eye "pulling' sensation] was 
secondary to a lateral rectus muscle fatigability or to brain 
trauma itself. 

On March 2006 VA examination, the examiner noted the 
veteran's past history of right inguinal hernia repair in 
1984 (noting that there was no surgical or pathology report 
in the record, and that none was likely available) and left 
indirect inguinal hernia repair in 1991.  The examiner 
commented that the left inguinal hernia was indirect and, 
therefore, congenital.  He added that the potential for 
hernia development was present at the time of birth.  
According to the veteran's history, it became manifest after 
back surgery in 1987.  He opined that it was very unlikely 
that it was related to either the motor vehicle accident in 
service or to surgery for service connected spine disability 
because it was a congenital hernia.  Regarding the right 
inguinal hernia, the examiner noted that it was his 
experience that inguinal hernias related to trauma or 
neurosurgical intervention were extremely uncommon.  The 
examiner (who is a surgeon) stated that he had never seen 
one.  He indicated that literature supported that traumatic 
inguinal hernias are very rare.  He opined that it was most 
likely that neither right nor left inguinal hernia was 
related to the automobile accident in service.  Although the 
right inguinal hernia occurred shortly after the 1984 back 
surgery, the relationship was chronological rather than 
causal.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Secondary service connection is warranted if a claimed 
disability is shown to be proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.  
Furthermore, if a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Refractive error of the eye is not a diseases or injury 
within the meaning of legislation applicable to compensation 
benefits.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if 
acquired pathology is superimposed on such abnormality during 
service, the acquired pathology may be service-connected.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left eye disability 

The veteran is shown to have had some changes in visual 
acuity (increased presbyopia) during service and thereafter.  
However, presbyopia is a refractive error, and refractive 
error, of itself, is not a compensable disability.  Medical 
examinations, including by eye specialists, have consistently 
failed to show any eye pathology superimposed on the 
presbyopia.  While the veteran alleges that his vision 
complaints reflect some sort of acquired eye pathology, he is 
a layperson, and his opinion in this matter is not competent 
evidence.  

The threshold requirement in any claim seeking service 
connection is that there must be competent evidence (a 
medical diagnosis) of current disability.  Without competent 
evidence of eye disability, there is no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As the record shows only that the veteran has 
left eye refractive error, and does not show any acquired, 
superimposed left eye pathology, the threshold requirement is 
not met, and service connection for a left eye disorder is 
not warranted.  

Inguinal hernias

An inguinal hernia was not manifested in service, and it is 
not argued otherwise.  In essence, the veteran's theory of 
entitlement to this benefit sought is that the hernias 
somehow resulted from the surgery he had for his service 
connected low back disability.  Alternatively, he appears to 
contend that the hernias resulted from the motor vehicle 
accident trauma he sustained in service.    

Three threshold requirements must be met to establish 
secondary service connection:  1.) Competent evidence of the 
disability for which service connection is sought; 2.) A 
disability that is already service connected; and 3.) 
Competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service-
connected disability.  

Here, only the first two of those requirements are met.  The 
veteran has had bilateral inguinal hernia repairs, and 
thoracolumbar disability is service connected.  The only 
competent evidence regarding a nexus between the hernias and 
the thoracolumbar disability (or surgery for such disability) 
is essentially to the effect that the hernias are not 
causally related to the veteran's spine surgery and that 
temporal proximity between spine surgery and onset of 
inguinal hernias is coincidental, and does not reflect a 
causal relationship.  The examiner explained the rationale 
for the opinion, and it is persuasive, particularly as there 
is no competent evidence to the contrary.  

The March 2006 examiner also opined that the veteran's 
inguinal hernias were unrelated to his motor vehicle accident 
trauma in service.  Again, there is no competent (medical) 
evidence to the contrary.  Without any competent evidence of 
a nexus between the veteran's postoperative inguinal hernias 
and either an event, injury, or disease in service or a 
service connected disability (to include surgery for such 
disability), the preponderance of the evidence is against 
this claim.  Hence, it also must be denied.  


ORDER

Service connection for a left eye disability is denied.

Service connection for bilateral inguinal hernia is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


